UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-35679 Madison County Financial, Inc. (Exact name of registrant as specified in its charter) 111 West Third Street, Madison, Nebraska 68748; (402) 454-6511 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x (1) Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ (1) Madison County Financial, Inc. is suspending its reporting obligations under Securities Exchange Act Section 15(d) pursuant to no-action letters granted by the Commission (e.g., Greer Bancshares, Incorporated; March 4, 2015; Madison Bancorp, Inc.; May 27, 2014). Approximate number of holders of record as of the certification or notice date:349 Pursuant to the requirements of the Securities Exchange Act of 1934, Madison County Financial, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:December 29, 2015 By: /s/ David J. Warnemunde David J. Warnemunde President and Chief Executive Officer
